NETERER, District Judge
(after stating the facts as above).  Section 7 (b), Court Rules, provides: “Where a witness has attended from a point without the district, his mileage shall be taxed according to the distance actually and necessarily traveled by him within the limits of the district.”
The mileage taxed for each of the witnesses, 354 miles, is the distance from Seattle, the place of trial, to the Oregon state line, and is within the district. This is taxable under the rule. In the Gov. Ames, 187 P. 50, 109 C. C. A. 94, the costs were taxed to a point where a subpoena would reach a witness, and also in Burrow v. Kansas City, etc., R. R. Co. (C. C.) 54 F. 278.
It has been the uniform rule in this court that mileage can be taxed against a witness voluntarily appearing within the reach of subpoena, and, since the mileage taxed is within the district, the clerk was right in assessing the costs.